         Case 1:18-cv-04881-GWG Document 33
                                         29 Filed 09/29/20
                                                  09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                     MEMORANDUM ENDORSEMENT
__________________________________

ELIZABETH JOY BLAU,

                                              Plaintiff,                          1:18-cv-04881-
                                      GWG
                                                            NOTICE OF MOTION
                                                            FOR ATTORNEY’S FEES
v.                                                          PURSUANT TO
                                                            SOCIAL SECURITY ACT
                                                            SECTION 206(b)(1)

COMMISSIONER OF SOCIAL
SECURITY,
                        Defendant.
______________________________________________________________________________

       PLEASE TAKE NOTICE that the plaintiff, Elizabeth Joy Blau, by her attorney, will

move and hereby does move this Court, for Attorney Fees pursuant to Social Security Act Section

206(b)(1) and U.S.C. § 406(b)(1) and for such other and further relief as this Court may deem just

and proper. This motion is based upon all pleadings filed to date and is supported by Plaintiff’s

Petition for Attorney Fees pursuant to Social Security Act Section 206(b)(1) and U.S.C. §

406(b)(1) and attached Exhibits filed with this Court on September 2, 2020.



       PLEASE TAKE FURTHER NOTICE that this motion shall be considered submitted to

the Hon. Gabriel W. Gorestein United States Magistrate Judge for the Southern District of New

York, on a date to be established by the court.


Dated September 2, 2020.


                                                     Respectfully submitted,

                                                     /s/ Howard D. Olinsky
            Case 1:18-cv-04881-GWG Document 33
                                            29 Filed 09/29/20
                                                     09/02/20 Page 2 of 2




                                                        Howard D. Olinsky, Esq.
                                                        Counsel for Plaintiff
                                                        Olinsky Law Group
                                                        250 South Clinton St., Suite 210
                                                        Syracuse, NY 13202
                                                        Telephone: 315-701-5780
                                                        Facsimile: 315-701-5781
                                                        Email: fedct@windisability.com

It appears this application is not yet ripe for review. Plaintiff's counsel is directed to provide a status
report to the Court by October 19, 2020, and every thirty days thereafter explaining all information
available as to the application for administrative attorney's fees and the effect of any award of such
fees on the instant motion.

So Ordered.



 September 29, 2020
